                          Case 1:19-cv-00270-DAD-BAM Document 56 Filed 02/23/21 Page 1 of 2


                      1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                      2   Email: don@dklawoffice.com
                          Jessica L. Danielski [SBN: 308940]
                      3   Email: jessica@dklawoffice.com
                      4   LAW OFFICES OF DONALD KILMER, APC
                          14085 Silver Ridge Road
                      5
                          Caldwell, Idaho 83607
                      6   Voice: (408) 264-8489
                      7
                          Jason Davis [SBN: 224250]
                      8   Email: jason@calgunlawyers.com
                      9   THE DAVIS LAW FIRM
                          27201 Pureta Real, Suite 300
                     10
                          Mission Viejo, California 92691
                     11   Voice: (949) 436-4867
                          Fax: (888) 624-4867
                     12
                     13   Attorneys for Plaintiffs
                     14   JANE ROE #1, et al.
                     15
                                                   UNITED STATES DISTRICT COURT
                     16
                                                  EASTERN DISTRICT OF CALIFORNIA
                     17
                     18                               )
                          JANE ROE #1; JANE ROE #2; JOHN
                                                      )             Case No.: 1:19-CV-270-DAD-BAM
                     19   DOE #1; JOHN DOE #2; JOHN DOE
                                                      )
                          #3; JOHN DOE #4; JOHN DOE #5;             STIPULATION FOR DISMISSAL
                     20                               )             OF JOHN DOE #6 and WAIVER OF
                          JOHN DOE #6; SECOND                       COSTS
                     21   AMENDMENT FOUNDATION, INC., )
                                                      )
                     22                               )
                                    Plaintiffs,
                     23                               )
                               vs.                    )
                     24
                                                      )
                     25                               )
                          UNITED STATES OF AMERICA;
                     26   UNITED STATES DEPARTMENT OF )
                          JUSTICE; FEDERAL BUREAU OF  )
                     27                               )
                          INVESTIGATION; BUREAU OF
                     28   ALCOHOL, TOBACCO, FIREARMS )
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                1
Road, Caldwell, ID
Vc: 408/264-8489          Dismissal John Doe #6                            Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 56 Filed 02/23/21 Page 2 of 2


                      1   AND EXPLOSIVES; WILLIAM P.              )
                      2   BARR (U.S. Attorney General),           )
                          CHIRISTOPHER A. WRAY (Director,         )
                      3   Federal Bureau of Investigation);       )
                      4   REGINA LOMBARDO (Acting Deputy          )
                          Director, Bureau of Alcohol, Tobacco,   )
                      5
                          Firearms and Explosives); XAVIER        )
                      6   BECERRA (California Attorney            )
                      7   General),                               )
                                                                  )
                      8                   Defendants.             )
                      9                                           )
                     10
                             The parties, by and through counsel, stipulate that John Doe #6 be
                     11
                     12   dismissed from this action with prejudice and waiver of costs pursuant to
                     13
                          Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
                     14
                     15   SO STIPULATED.
                     16   Date: February 22, 2021            Date: February 22, 2021
                     17
                          /s/ Donald Kilmer                   /s/ Nelson Richards
                     18
                          Attorney for the Plaintiffs        Attorney for Defendant Becerra
                     19                                      (Approved Feb. 22, 2021| L.R. 131(e))
                     20
                     21
                                                             Date: February 22, 2021
                     22
                     23                                      /s/ James Bickford
                                                             Attorney for U.S. Defendants
                     24
                                                             (Approved Feb. 22, 2021| L.R. 131(e))
                     25
                     26
                     27
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                  2
Road, Caldwell, ID
Vc: 408/264-8489          Dismissal John Doe #6                              Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
